Citation Nr: 0600119	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Service connection for a bilateral knee disability.  

2.	Service connection for a low back disability.  

3.	Service connection for a heart disorder, claimed as 
secondary to a service-connected post-traumatic stress 
disorder (PTSD).  

4.	Service connection for Hepatitis C.  

5.	Entitlement to a disability evaluation in excess of 10 
percent for PTSD before September 14, 2004.

6.	Entitlement to a disability evaluation in excess of 30 
percent for PTSD from September 14, 2004.    




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service between August 1968 and April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

This matter was remanded in June 2004 for further evidentiary 
development.  

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The veteran's bilateral knee disorder is not related to 
active service.  

2.	The veteran's low back disorder is not related to active 
service.  

3.	The veteran is currently service connected for PTSD.  

4.	The preponderance of the evidence indicates that the 
veteran does not have a current heart disorder.  

5.	The veteran's PTSD was productive of occupational and 
social impairment due to mild or transient symptoms from 
August 27, 2001 to April 5, 2002.  

6.	The veteran's PTSD was productive of occupational and 
social impairment with occasional decrease in work efficiency 
and depressed and anxious mood from April 5, 2002 to June 18, 
2004.     

7.	The veteran's PTSD has been productive of occupational and 
social impairment with reduced reliability and productivity 
from June 18, 2004.     


CONCLUSIONS OF LAW 

1.	A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  

2.	A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

3.	The veteran does not have a current heart disorder.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2005).  

4.	The criteria for a disability evaluation in excess of 10 
percent for PTSD have not been met before April 5, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.130 Diagnostic Code 9411 (2005). 

5.	The criteria for a disability evaluation of 30 percent, 
but no higher, for PTSD have been met between April 5, 2002 
and June 18, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.130 Diagnostic Code 9411 (2005).

6.	The criteria for a disability evaluation of 50 percent, 
but no higher, for PTSD have been met from June 18, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.130 Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for several claimed 
disorders and an increased rating for PTSD.  In the interest 
of clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the merits of these claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in March 2002, a Statement of the Case issued 
in October 2002, a Supplemental Statement of the Case issued 
in November 2004, and a letter from the RO issued in October 
2001.      

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statement of the Case, the RO notified the 
veteran of all regulations pertinent to his claims, informed 
him of the reasons for the denial, and provided him with 
additional opportunity to present evidence and argument.  

In addition, the RO advised the veteran in its October 2001 
letter of the respective duties of the VA and of the veteran 
in obtaining that evidence, and of requirements in service 
connection and increased rating claims.      

Moreover, the RO advised the veteran to forward evidence to 
the RO, or tell the RO about "any" information or evidence 
that pertained to his case which the RO should obtain (the 
Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(veteran should be notified that he should submit any 
pertinent evidence in his possession).  And the RO provided 
notification to the veteran before the RO adjudicated his 
claims in March 2002.  Pelegrini, 18 Vet. App. at 121 (a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  

As such, the Board finds that the rating decision, the 
Statement of the Case, the Supplemental Statement of the 
Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the RO obtained medical evidence 
relevant to the appeal, and afforded the veteran compensation 
examination for his claims.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

II.  The Merits of the Veteran's Service Connection 
Claims

The veteran claims entitlement to service connection for 
knee, low back, and heart disorders.  For the reasons set 
forth below, the Board disagrees, and finds the RO's denial 
of these claims the proper course of action.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Generally, to establish direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

	Lower Back and Bilateral Knee Disorders

In August 2001, the veteran filed original claims contending 
that combat he experienced during active service caused knee 
and low back disorders he was then experiencing.  He then 
reiterated these claims during his Board hearing in August 
2003.  The Board finds that the evidence of record supports 
the veteran's claim to current low back and bilateral knee 
disorders.  A September 2004 VA examiner diagnosed the 
veteran with myofascial soft tissue tenderness at the lateral 
collateral ligaments in both knees.  And the same examiner 
diagnosed the veteran with lower back degenerative changes 
and chronic low back pain secondary to myofascial involvement 
of the lower lumbar spine at the L3-S1 levels.  The first 
element of Pond is therefore satisfied for each claim.  Pond, 
12 Vet. App. at 346.  

As to the second element of Pond, the Board notes that the 
veteran maintains that he incurred his low back and knee 
disorders inservice as a result of his involvement in combat.  
At various times in the record, moreover, the veteran 
maintains that records reflecting treatment while in Vietnam 
are missing from the claims file.  As such, the Board will 
consider 38 U.S.C.A. 1154(b) in addressing whether the second 
element of Pond is satisfied for these claims.    

Under 38 U.S.C.A. 1154(b), combat veterans are afforded 
additional considerations when determining entitlement to 
service connection.  38 U.S.C.A. § 1154(b) provides that in 
the case of veterans of combat, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
See also 38 C.F.R. § 3.304(d) (2004).

As a preliminary matter, VA must first determine whether a 
claimant is a veteran of combat in order to further consider 
the application of 38 U.S.C.A. § 1154(b).  VA's Office of 
General Counsel (General Counsel) has held that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  VAOPGCPREC 12-99.  The 
General Counsel's opinion is binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).

To that end, the Board has determined that the veteran is a 
veteran of combat.  In support of his claims to combat, and 
the Board's finding, the record shows that the veteran earned 
two Bronze Star Medals and a Combat Infantryman Medal in 
Vietnam.  As such, the Board finds that - based on the 
veteran's lay statements, and because his claims to injury in 
Vietnam are consistent with the circumstances, conditions, or 
hardships of such service - the record supports the veteran's 
contention that he experienced low back and knee injuries in 
service.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).        

Regarding whether these injuries relate to the current 
disorders, however, the Board finds against the veteran.  The 
only medical evidence of record addressing such nexus 
concludes that service is not related to the current 
disorders.  Specifically, the September 2004 VA examiner 
found no such relationship.  He stated clearly that the 
evidence demonstrated that the veteran's knee and back 
disorders "have most recently been problematic in the past 
few years" and were therefore not associated with military 
service.  The Board finds, moreover, that the surrounding 
evidence of record supports this finding.  First, the 
veteran's service medical records are negative for any 
disorder related to his knees or back.  Second, the 
separation report of medical examination, conducted in April 
1971, is negative for any disorders related to the low back 
or knees.  Third, the earliest evidence in the record noting 
a knee disorder is dated in August 1994, over 23 years 
following service, while the earliest medical evidence of a 
back disorder is found in the September 2004 examination 
report, over 33 years following discharge from service.  
Fourth, the veteran did not claim service connection for 
these disorders until August 2001, over 30 years following 
his discharge from service.  And fifth, as noted by the 
September 2004 VA examiner, the veteran worked for many years 
in construction following his discharge from service.  In 
sum, this surrounding evidence, in combination with the 
examiner's opinion, comprises clear and convincing evidence 
that the veteran's current low back and knee disorders are 
unrelated to his active service between August 1968 and April 
1971.  38 U.S.C.A. § 1154(b); Pond, 12 Vet. App. at 346.  

	Heart Disorder

The veteran does not claim that service directly caused a 
heart disorder - rather, he claims that his service-connected 
PTSD caused him to incur a heart disorder.  In other words, 
he is claiming secondary service connection for a heart 
disorder.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The Board finds that the evidence of record fails to support 
the veteran's claim for one simple reason - the only 
competent medical evidence of record addressing the veteran's 
claim finds that the veteran does not have a current heart 
disorder.  Specifically, after reviewing the record, and 
conducting several tests, the September 2004 examiner stated 
that the veteran likely did not have a current heart 
disorder.  In doing so, the examiner noted that medical 
records dated in 1994 indicate that the veteran experienced 
an arterial flutter for which he was diagnosed with atypical 
chest discomfort and prescribed nitroglycerin.  And other 
medical records note the veteran's complaints of rapid heart 
beat due to PTSD-related anxiety.  Nevertheless, after 
conducting a thallium exercise treadmill test, an 
electrocardiogram, a blood test, and chest x-rays (and after 
reviewing prior electrocardiogram results), the examiner 
concluded that the veteran did not have a current heart 
disorder.  

As demonstration of a current disorder is necessary to 
sustain a secondary service connection claim, the veteran's 
claim necessarily fails here.  38 C.F.R. § 3.310(a).  

The preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  The Merits of the Veteran's Increased Rating Claim

The RO service connected the veteran's PTSD in a November 
1990 rating decision at 10 percent disabling.  The veteran 
filed an increased rating claim in August 2001.  The RO, in 
the November 2004 Supplemental Statement of the Case, 
increased the veteran's disability evaluation to 30 percent, 
with an effective date of September 14, 2004.  The Board must 
now determine whether higher ratings are warranted from the 
date of the veteran's claim in August 2001 to the present.      

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities, 
and provide for various disability evaluations depending on 
the severity of the disorder.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 30 percent 
disability rating from September 14, 2004.  This rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The next highest rating is a 50 percent rating.  This 
evaluation is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

PTSD is 70 percent disabling where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

After a thorough analysis of the record, the Board finds a 
rating in excess of 10 percent unwarranted here prior to 
April 5, 2002.  From that day until June 18, 2004, the Board 
finds a 30 percent rating warranted.  And from June 18, 2004, 
the Board finds a 50 percent rating warranted.  In short, the 
medical evidence of record since the veteran's increased 
rating claim demonstrates what a September 2004 VA examiner 
found - that, progressively, the veteran has become adversely 
preoccupied with his Vietnam experiences and his PTSD 
symptoms.  

	Between August 27, 2001 and June 5, 2002

Soon after his August 2001 increased rating claim, an October 
2001 VA examination found the veteran with mild 	PTSD 
symptoms.  Though the veteran reported that he often thinks 
about his experience in Vietnam, avoids crowds, experiences 
anxiety, has a startle response when hearing loud noises, and 
has frequent nightmares, he denied delusions, hallucinations, 
morbid mood swings, or suicidal or homicidal tendencies.  The 
examiner reported that the veteran was not then taking 
medication for his PTSD, and was not then interested in 
receiving psychiatric treatment.  He reported the veteran's 
family relationships as fair, and that he then lived with his 
wife and one child.  He reported that the veteran was then 
employed.  He reported that the veteran was able to go out 
alone, appeared neat and casually groomed, made good eye 
contact, cooperated during the interview in a friendly 
manner, and communicated coherently and alertly in an 
organized manner without pressured speech.  The examiner 
reported the veteran's memory as sound, and abstract thinking 
as intact.  In closing, the examiner reported the veteran's 
PTSD as chronic and mild, and in partial remission, and 
reported the veteran's GAF score as 60.       

	Between April 5, 2002 and June 18, 2004

The evidence indicates a worsening of the veteran's symptoms 
beginning in April 2002, however.  Records dated in April 
2002 indicate that the veteran left his employment in 
February 2002, soon after his hepatitis C diagnosis.  These 
records indicate that the veteran left his employment in 
construction due to his fears of infecting others.  Other 
records also dated this month indicate that the veteran's 
symptoms were changing in that the veteran's anxiety was 
worsening and his speech was somewhat more pressured.  Later 
in April 2002, VA medical records report the veteran as 
stating that he was experiencing difficulty with 
relationships at home, and that he was considering leaving 
his spouse of 28 years.    

The veteran testified at a Travel Board hearing convened in 
August 2002.  In it the veteran described the anger, 
paranoia, and violent outbursts he experienced after 
returning from Vietnam.  He noted sleeping disorders, drug 
and alcohol abuse, and periods of incarceration.  During the 
hearing, the veteran also stated that he left his last job 
due to his anger and violence.  The veteran also described 
the therapy he then attended.  He stated that he attended 
group therapy but stopped seeing a VA therapist because he 
said that she inaccurately reported his complaints.  In 
September 2003, the veteran's spouse submitted a lay 
statement to the RO.  In it she details the adversity the 
veteran faced after his return from service in Vietnam.  She 
also described the anger and despair the veteran has faced in 
more recent years.  

	From June 18, 2004

In VA examination on June 18, 2004, the veteran reported 
anger, anxiety, hypervigilance, and preoccupation with 
security near his house.  He described nightmares of getting 
shot in the head.  He reported that he was not undergoing any 
psychiatric treatment at that time, and was not using any 
prescribed medications.  He also stated that he had not 
worked since 2001 due to his anxiety.  

The examiner reported that the veteran initially related to 
him angrily but that he became calmer as the interview 
progressed.  The examiner found no delusions, hallucinations, 
no impairment of thought processes, no suicidal or homicidal 
ideation, no panic attacks, and no evidence of impulse 
control problems.  The examiner found no difficulties related 
to memory, orientation, or behavior, but did note that the 
veteran's speech was rapid.  The examiner found the veteran's 
hygiene adequate, but did note that the veteran wore a T-
shirt more appropriate for a teenager.   And he noted that 
the veteran fell asleep on outstretched chairs in the waiting 
room while awaiting his appointment.  In closing, the 
examiner assigned the veteran a GAF score of 55.    

The veteran last underwent examination of his PTSD on 
September 14, 2004.  The VA examiner noted the veteran's 
reports of anxiety, strained family relationships, sleeping 
difficulties, and difficulty coping with memories from 
Vietnam.  The examiner found no evidence of delusions or 
hallucinations.  But the examiner found the veteran with a 
flattened affect for most of the interview, with depression 
and anxiety, and with memory impairment.  In conclusion, the 
examiner assigned the veteran a GAF score of 45, and noted 
the veteran's progressively worsening preoccupation with his 
Vietnam experiences and the effect this was having on his 
family and professional life.  She closed by describing the 
veteran's current treatment regimen - with his Church, a 
veteran's center, and an outpatient VA treatment center - as 
insufficient to help him cope with his PTSD symptoms.  

As indicated, the Board finds that the medical evidence of 
record meets the criteria for increased ratings during the 
pendency of the veteran's appeal.  Though the record 
indicates mild impairment before April 2002, from then until 
June 2004 the record makes clear the veteran's anxiety, 
depression, and occupational and familial difficulties.  But 
until June 2004, the record indicates that the veteran 
generally functioned satisfactorily.  From the examination on 
June 18, 2004, however, the record demonstrates anxiety, an 
impairment of short and long term memory, a flattened affect, 
a disturbance of motivation and mood, and a pronounced 
difficulty in establishing and maintaining effective work and 
social relationships.  In other words, it is clear that from 
June 18, 2004, the veteran's symptoms frustrate his ability 
to socialize with others, exacerbate his relationships with 
his wife and sons, and contribute to his current 
unemployment.  From that date, the Board finds the veteran's 
symptoms more severe than the intermittent nature of the 
symptoms warranting a 30 percent evaluation.  The veteran is 
not generally functioning satisfactorily, with routine 
behavior, self-care and normal conversation.  Hence, a 50 
percent evaluation is appropriate from June 18, 2004.  

A rating in excess of 50 percent is not warranted during any 
relevant period here, however.  The veteran's PTSD is less 
severe than the mental and cognitive symptomatology 
warranting a 70 percent evaluation or higher.  The veteran 
does not currently have homicidal or suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical speech, delusional thought processes, 
hallucinations, near-continuous panic or depression, spatial 
disorientation, or neglected personal appearance and hygiene.  


ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for a low back disability is denied.  

Service connection for a heart disorder, claimed as secondary 
to service-connected PTSD, is denied.  

A disability evaluation in excess of 10 percent for PTSD, 
before April 5, 2002, is denied.  

A higher disability evaluation of 30 percent for PTSD, from 
April 5, 2002 to June 18, 2004, is granted, subject to the 
law and regulations controlling the award of monetary 
benefits.  

A higher disability evaluation of 50 percent for PTSD, 
beginning June 18, 2004, is granted, subject to the law and 
regulations controlling the award of monetary benefits.  


REMAND

The veteran's service connection claim for hepatitis C was 
certified in June 2005.  But, a Travel Board hearing, which 
the veteran requested in his June 2004 VA Form 9, has not 
been held yet.  

The Board notes that the veteran's representative stated in 
the October 21, 2005 "Appellant's Post-Remand Brief" that 
"[t]he appellant's request for a Travel Board hearing 
regarding entitlement to service connection for Hepatitis C 
have been met."  As the intent of this statement is not 
clear, and as the veteran did not at any time affirmatively 
withdraw his request for a Board hearing, the Board finds 
that a Travel Board hearing is necessary here.  

Accordingly, this case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


